472 So. 2d 31 (1985)
Mary HOLMES
v.
STATE of Louisiana, Through the DEPARTMENT of HIGHWAYS, American Motors Corporation, American Motors Sales Corporation, Sentry Insurance Company and Gary L. Dickerson.
Gary Lynn DICKERSON
v.
STATE of Louisiana, Through the DEPARTMENT OF HIGHWAYS, American Motors Corporation, and American Motors Sales Corporation.
Julie OLIVER
v.
STATE of Louisiana Through the DEPARTMENT OF HIGHWAYS, American Motors Corporation, American Motors Sales Corporation, Aetna Casualty & Surety Company and Gary L. Dickerson.
No. 85-C-0983.
Supreme Court of Louisiana.
June 17, 1985.
Denied.
MARCUS, BLANCHE and LEMMON, JJ., would grant the writ.